Citation Nr: 0940330	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to accrued benefits based on a claim for 
entitlement to a total disability evaluation based on 
individual unemployabilty due to the service member's 
service-connected disabilities (TDIU) pending at the time of 
the service member's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty from March 1969 to 
December 1970, to include service in the Republic of Vietnam 
where he earned a Combat Infantryman Badge, a Bronze Star 
Medal, and an Army Commendation Medal.  The service member 
passed away on April [redacted], 2006; at the time of his death, he 
was in receipt of VA service-connected benefits.  The 
appellant is the service member's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  Following that action, the appellant 
proffered testimony before the undersigned Acting Veterans 
Law Judge (AVLJ) in July 2009 in Nashville.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.

The appellant has filed a notice of disagreement concerning 
the issue involving DIC.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the Board 
finds a notice of disagreement has been submitted from a 
matter that has not been addressed in a statement of the case 
the issue should be remanded to the RO/AMC for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of 
this date, and as noted below, the appellant has not been 
sent a statement of the case with respect to this issue, and 
the remand action below addresses this item.

The issue involving DIC is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  During his lifetime, the service member was in receipt of 
VA compensation benefits.  He had been granted a 50 percent 
disability evaluation for posttraumatic stress disorder 
(PTSD) and noncompensable evaluations for the residuals of 
fractures of the right fifth metacarpal and left first 
metatarsal.  

3.  The service member died in April 2006; the Certificate of 
Death listed the cause of the service member's death to be 
liver cancer.  

4.  Two VA doctors have opined that, as a result of the 
symptoms and manifestations produced by the service member's 
service-connected PTSD, the service member self-medicated 
with alcohol which, in turn, led to the development of 
cirrhosis of the liver and then cancer of the liver.  

5.  The service member died in April 2006; at the time of his 
death, he had submitted a claim for TDIU benefits.  

6.  Prior to his death, the service member was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and the side-
effects produced by his PTSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
a disability incurred in or aggravated by service, or which 
may be presumed service-connected, did proximately cause or 
contribute substantially or materially to the cause of the 
service member's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 
(2009).

2.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), for the purpose of accrued benefits have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
3.1000, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with these issues given 
the favorable nature of the Board's decision with regard to 
the issue of service connection for the cause of the service 
member's death and the granting of accrued benefits.

I.  Cause of Death

The appellant contends that as a result of the horrific 
stressors the service member incurred while he was in the 
Republic of Vietnam, her husband, the service member, drank 
alcohol.  In other words, he self-medicated in order to cope.  
Eventually her husband sought treatment not only for his 
posttraumatic stress disorder (PTSD) but his alcohol abuse, 
and service connection was granted for PTSD with a 50 percent 
disability rating assigned.  That occurred in a rating action 
issued in January 2003.  Unfortunately for the service 
member, by the time he received a proper diagnosis of PTSD, 
he had done severe damage to his liver because of his self-
medicating with alcohol.  

The record reflects that by the time service connection was 
granted, the service member had been diagnosed as suffering 
from chronic alcoholic liver disease with cirrhosis.  
Moreover, he had a history of intermittent hepatic 
encephalopathy and pancreatitis.  In 2002, he was diagnosed 
as suffering from "liver failure" and he was listed through 
his local doctors as a possible recipient for a liver 
transplant.  Additional testing was accomplished in order to 
determine whether the service member was a viable donor and 
it was discovered that he had a cardiac condition that would 
not allow for an immediate transplant.  The service member 
received treatment for the acute cardiac condition but then, 
after approximately six months, a spot was discovered on his 
liver.  Additional testing was accomplished and a diagnosis 
of hepatocellular carcinoma was made.  The liver cancer was 
thought to have been brought about as a result of the service 
member's cirrhosis of the liver.  The service member sought 
experimental treatment but his application was not accepted.  
The service member was provided with palliative care but he 
subsequently passed away on April [redacted], 2006.

The appellant maintains that "but for" his PTSD, the 
service member would not have self-medicated with alcohol 
which led to the development of cirrhosis of the liver and 
then hepatocellular carcinoma.  The RO has denied her claim 
and she has appealed to the Board for review.

The service member's date of death was April [redacted], 2006.  Per 
the Certificate of Death, the service member passed away as a 
result of liver cancer.  No other illnesses, diseases, or 
disabilities were listed or suggested.  An autopsy was not 
performed.  Again the Board notes that at the time of his 
death, the service member was service-connected for PTSD 
along with the residuals of fractures of the left first 
metatarsal and the right fifth metacarpal.  He was not 
receiving any other benefits such as a pension.  At the time 
of his death, the service member did have a claim before the 
VA involving a total disability evaluation based on 
individual unemployability due to his service-connected 
disorders.  

To support her claim, the appellant proffered testimony 
before the undersigned Acting Veterans Law Judge (AVLJ).  
During that hearing, the appellant described the service 
member's alcoholism, his PTSD, and the symptoms produced by 
said condition.  She further contended that as a medical 
provider, that of a nurse, she believes that her husband's 
self-medication led to his death.  In other words, it was the 
proximate cause of his death in 2006.  She has further 
proffered a VA doctors' opinion and a nurse's opinion that 
supports her assertions.  

More specifically, with respect to the doctor's statement, 
the VA doctor wrote, in May 2006:

	. . . It is my belief that his 
cirrhosis and subsequent liver cancer 
were caused directly from his using 
alcohol to try and self-medicate for his 
PTSD. . . . I believe that he should have 
been declared unemployable due to his 
PTSD as well as his complications due to 
trying to self-medicate. . .

The appellant has also alluded to the service member's 
initial PTSD examination that was performed in November 2002.  
After the medical doctor reviewed the service member's claims 
folder and actually examined the service member, he opined 
that the service member suffered from PTSD and "over the 
years he has tried to self-medicate himself by drinking 
heavily which led to alcoholic cirrhosis and liver failure."  

A contrary opinion was obtained by the RO in conjunction with 
the appellant's assertions.  That opinion was provided in 
December 2007 also by a medical doctor.  This VA doctor 
reviewed the service member's complete medical file and the 
claims folder and then proffered an opinion.  Specifically, 
the doctor concluded that the service members death secondary 
to cirrhosis and hepatocellular carcinoma was not caused by 
or the result of the service member's PTSD.  Based on this 
report, the RO continued to deny the service member's claim 
for benefits.  

The surviving spouse of a service member who has died of a 
service- connected or compensable disability may be entitled 
to receive dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 
(1995).  The death of the service member will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2009).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities contributed substantially or 
materially to cause death; that they combined to cause death; 
or that they aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c)(1) (2009).  However, 
service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2009).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service-
connected are the same standards and criteria employed for 
determining whether a disability is service connected 
generally, i.e., while the service member is still alive.  38 
U.S.C.A. § 1310 (West 2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2009); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a service member's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The Board observes that service connection is not precluded 
for an alcohol or drug abuse disability secondary to service-
connected disorder.  Allen v. Principi, 237 F. 3d 1368, 1381 
(Fed. Cir. 2001).  

In this instance, there is both positive and negative 
evidence in support of the appeal.  There is no dispute that 
the service member's fatal liver disease was related to his 
alcoholism.  Instead, the question centers on whether the 
alcoholism was related to the service-connected psychiatric 
disorder (PTSD).  During the service member's lifetime, 
service connection was denied for alcohol abuse and liver 
damage/cirrhosis, all claimed as secondary to PTSD.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a service member's 
medical history, is not a requirement for private medical 
opinions.  A review of the claims file by a VA examiner, 
without more, does not automatically render the VA examiner's 
opinion competent or persuasive since the claims file is a 
tool to assist in familiarity for the physician with the 
claims file, and conversely a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the service member for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access 
to the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, there are two VA medical opinions 
concerning the etiology of the service member's alcoholism 
and subsequent liver disabilities.  The two examiners pointed 
to established facts in their opinions - such as defining the 
underlying cause of the condition (PTSD) and a detailed 
analysis of what the service member did in order to cope with 
his PTSD and the symptoms/manifestations produced by the 
disorder.  Neither doctor was equivocal, vague, or ambiguous 
with their assertions, and with respect to the opinion 
provided in May 2006, that particular medical doctor was 
familiar with the service member, his history, and his care 
because she had been his primary care doctor for many, many 
years.  The Board further believes that they provided sound 
reasoning in their analysis of the situation.  In other 
words, the VA examiners reviewed in detail the pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in 
the discussion above.  The VA examiner, in his December 2007 
opinion, did not do this. 

Accordingly, the Board attaches the most significant 
probative value to the VA opinions of November 2002 and May 
2006, as they are well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the service member.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  Thus, the Board 
finds that with the resolution of reasonable doubt in the 
appellant's favor, it is as likely as not that the service 
member's PTSD contributed substantially or materially to his 
alcoholism, which essentially caused his death.  As such, 
service connection for the cause of the service member's 
death is warranted.  38 C.F.R. §§ 3.102, 3.312 (2009).

II.  Accrued Benefits

The remaining issue on appeal is whether accrued benefits may 
be awarded to the appellant.  Accrued benefits are benefits 
to which a payee was entitled at his or her death, based on 
evidence on file at the date of death, and due and unpaid, 
and may be paid to certain survivors, as provided by law.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1000 
(2009).  For a claimant to prevail on an accrued benefits 
claim, the record must show that:

(i)  the appellant has standing to file a 
claim for accrued benefits, 
(ii)  the payee had a claim pending at 
the time of death, (iii)  the payee would 
have prevailed on the claim if he or she 
had not died; and 
(iv)  the claim for accrued benefits was 
filed within one year of the payee's 
death.

38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 
(2009); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the service member's) death, even is 
such evidence was not physically located in the VA claim file 
on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4) 
(2009).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
service member must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a service member's accrued benefits 
claim is that, without the service member having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 
1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  The service member died in 
April 2006, after the date of enactment.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a service member's survivor may 
receive the full amount of an award for accrued benefits.

As reported, the service member died on April [redacted], 2006.  At 
the time of his death, the service member was service-
connected for posttraumatic stress disorder (a 50 percent 
rating), the residuals of a fracture of the right fifth 
metacarpal (noncompensably rated), and the residuals of a 
fracture of the left first metatarsal (noncompensably rated).  
The record further reveals that the service member had filed 
for a total disability evaluation in March 2006 but that this 
claim was pending when he passed away one month later.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  The 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the service member's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
service members who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension service, for 
extraschedular consideration, all cases of service members 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a) (2009).  The rating board is 
to include in its submission a full statement as to the 
service member's service-connected disabilities, employment 
history, educational and vocational attainment and factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b) (2009).  
The rating board is to include in its submission a full 
statement as to the service member's service-connected 
disabilities, employment history, educational and vocational 
attainment, and factors having a bearing on the issue.  38 
C.F.R. §§ 3.321, 4.16(b) (2009).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that service members who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 
1991).  Except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the Secretary.  The 
Secretary shall consider all information and lay and medical 
evidence of record in case before the Secretary with respect 
to benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

During his lifetime, the service member's service connected 
disabilities had been assigned a 50 percent combined 
evaluation.  Hence, in order to grant a TDIU, the criteria 
found at 38 C.F.R. § 4.16(b) (2009) applies.  The question 
thus becomes, whether, during the service member's lifetime, 
his service-connected disabilities rendered him unable to 
secure or follow a substantially gainful occupation.  

The record reveals that in support of his claim for benefits, 
the service member had submitted a written opinion from a VA 
medical care provider.  The opinion was dated March 2006 and 
it stated that the service member was unable to work due to 
his psychiatric disorder and his nonservice-connected 
disabilities.  A differentiation was not made as to which 
disability affected his abilities more with respect to his 
employment possibilities.  As an aside, the Board would note 
that the then nonservice-connected disability which was 
having an effect on the service member's ability to work was 
his liver condition - a condition for which this Board has 
above granted service connection for the cause of his death.

Other medical evidence of record includes Social Security 
Administration (SSA) records and earlier VA medical 
examination reports.  Of particular note is the SSA 
disability award letter of October 2002 which states that the 
service member was "disabled" as a result of chronic liver 
disease and cirrhosis along with his affective disorder 
(PTSD).  A VA examination report from April 2005 does provide 
a contrary opinion in that the doctor specifically wrote that 
the service member's PTSD was not interfering with 
employability in any manner or way.  The examiner did note, 
however, that the service member's liver disease and all of 
its ensuing residuals did prevent the service member from 
obtaining and maintaining a job.  

Although the TDIU claim is not without some ambiguity, the 
Board finds that the statements made by the service member 
prior to his death that he was unable to work as a result of 
his service-connected disabilities to be credible and there 
is medical evidence to, at the very least, support his 
assertions.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. 
§ 5107 (b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Given the facts of this case, 
and with resolution of all reasonable doubt in the 
appellant's favor, the Board finds that entitlement to TDIU, 
for the purpose of accrued benefits, is granted.


ORDER

1.  Entitlement to service connection for the cause of the 
service member's death is granted.  

2.  Entitlement to a TDIU, for the purpose of accrued 
benefits, is granted, subject to regulations governing the 
payment of monetary benefits.


REMAND

The record also indicates that the appellant has expressed 
disagreement with the RO's denial of entitlement to 
dependency and indemnity compensation (DIC).  As a timely 
notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issue must be 
REMANDED so that the RO/AMC can issue a statement of the case 
on the underlying claim that adequately notifies the 
appellant of the action necessary to perfect an appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should issue a statement of 
the case as to the issue of entitlement 
to DIC.  The appellant should be apprised 
of her right to submit a substantive 
appeal and to have her claim reviewed by 
the Board.  The RO should allow the 
appellant and her accredited 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


